DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive amendment filed on Dec 22, 2020 where applicant amended the claims. The claims 1, 3-9, 11-14 are pending for examination.
Claims: 2, 10, 15-20 (canceled)

Response to Argument
 
Applicant’s arguments filed on Dec 22, 2020, with regards to rejection of claims 1, 3-9, 11-14 have been fully considered and they are persuasive. 
In Applicants remarks, on pages 5-6, Applicant argues that Cai and Amini do not teach or suggest claim 1, especially the portion of the claim, “generating context information pertaining to the first data stream; and storing the context information in an M2M service layer resource”; 
In response, a new ground of rejection is applied over Cai (US2013/0110806A1), in view of Monjas Llorente (US 2015/0039635A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

Claims 1, 5, 7-9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2013/0110806A1), in view of Monjas Llorente (US 2015/0039635A1).
Regarding claim 1,
Cai teaches, a computer-implemented method comprising (see fig. 1): 
receiving, at an Internet of Things, IoT, annotation entity in a network of connected IoT entities, a first data stream from a first IoT entity in the network of connected IoT entities (see para [0025] Sensor device is an IoT annotation entity that is connected to the server.)
receiving, at the IoT annotation entity, a second data stream from a second IoT entity in the network of connected IoT entities, the second data stream comprising multiple data items in multiple data windows (see para [0033] Semantic annotated data applies to the web message. Note: web message and IoT semantic original data are considered as a multiple data.)
determining, at the IoT annotation entity and based on the context information, a data annotation to be applied to the second data stream (see para [0033] these semantic tags can be employed to support sensor data search and mining functions, and other applications of original data, for example, querying original data by using natural language.); and 
multiple annotated data are determined).

Cai fails to teach, 
generating context information pertaining to the first data stream; and;
storing the context information in an M2M service layer resource; 
In analogous art, 
Monjas teaches, 
generating context information pertaining to the first data stream (see para [0004], (0012] content information is generated.); and;
storing the context information in an M2M service layer resource (see para [0004] [0039], [0046] data information is stored in M2M service layer.); 

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data annotating system of Cai with content information is generated and stored in M2M layer of Monjas Llorente. A person of ordinary skill in the art would have been motivated to do this to provide a modified data stream to the end user in order to reduce a data traffic (Monjas Llorente: [0002]-[0003]).

Regarding claim 5,
Cai and Monjas Llorente teach claim 1,
 teaches, further comprising receiving a third data stream from a third IOT entity in the network of connected entities, wherein annotating the second data stream based on the data annotation comprises annotating the second data stream based on the data annotation and the third  data stream (see para [0054] Multiple network devices refer as third IoT devices.)

Regarding claim 7,
Cai and Monjas LLorente teach claim 1,
Cai teaches, further comprising transmitting a data annotation response to a third IoT entity in the network of connected entities (see para [0034])

Regarding claim 8,
Cai teaches, an annotation entity in a network of connected entities comprising (se fig. 2): 
a processor adapted to execute computer-readable instructions (see para [0107]-[0108]); and 
a memory communicatively coupled to the processor (see para [0109]).and having stored therein computer- readable instructions that, when executed by the processor, cause the processor to effectuate operations comprising (see para [0109])
The rest of which limitations of the claim 8 recites all the same elements of claim 1, therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.

Regarding claim 9,
Cai and Monjas LLorente teach claim 8,
Cai teaches, wherein the operation of annotating the second data stream comprises annotating at least one data item within the second data stream based on the data annotation (see para [0033]).
Regarding claim 11,
Cai and Monjas LLorente teach claim 8,
Cai teaches, wherein the operation of annotating the second data stream comprises annotating an entirety of the second data stream based on the data annotation (see para [0044]).

Regarding claim 12,
Cai and Monjas LLorente teach claim 8,
Cai teaches, wherein the operation of annotating the data second stream comprises annotating a portion of the first data stream and a portion of the second data stream based on the data annotation (see para [0039]).

Regarding claim 13,
Cai and Monjas LLorente teach claim 8,
Cai further teaches,
wherein the operation of determining the data annotation to be applied to the data stream comprises obtaining the data annotation from an annotation concept entity (see para [0025], [0090]).

Claims 3, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2013/0110806A1), in view of Monjas Llorente (US 2015/0039635A1), and further in view of Zhang (US 2005/0065903A1).
Regarding claim 3,
Cai and Monjas LLorente teach claim 1,
Cai teaches, further comprising: 
receiving a request to annotate the second data stream from a third IoT entity in the network of connected IoT entities (see para [0054] Multiple network devices refer as third IoT devices.) .

Cai and Monjas LLorente fail to teach, 
wherein determining the data annotation to be applied to the second data stream comprises determining the data annotation to be applied to the second data stream in response to the request to annotate the second data stream.

In analogous art,
Zhang teaches, 
receiving a request to annotate the second data stream from a third entity in the network of connected entities (see para [0046] request for quote (RFQ) manager) which collaborates with one or more suppliers 112, one or more service providers 114 [0047] Initially, documents to be exchanged are annotated with hyperlinks that point to a location where the real data can be downloaded or exchanged.) 
second data stream comprises determining the data annotation to be applied to the second data stream in response to the request to annotate the second data stream (see para [0059] based on user's request, e.g., clicking on the hyperchain links that are provided with the annotation data and downloading the data as well as triggering a file transfer service to move one or more files from one place to another 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data annotating system of Cai with Monjas LLorente further with a request to annotate the second data stream of Zhang. A person of ordinary skill in the art would have been motivated to do this to exchange the documents or information (Zhang:[0011])

Regarding claim 6,
Cai and Monjas LLorente teach claim 1,
Cai teaches, further comprising: receiving a third data from a third IoT entity in the network of connected entities (see para (see para [0054] Multiple network devices refer as third IoT devices.) 
receiving a request to annotate the second data stream from a fourth entity in the network of connected entities (see [0054])
Cai and Monjas LLorente fail to teach, 
 wherein determining the data annotation to be applied to the second data stream comprises determining the data annotation to be applied to the second data stream in response to the request to annotate the data stream.

Zhang teaches, 
wherein determining the data annotation to be applied to the second data stream comprises determining the data annotation to be applied to the second data stream in response to the request to annotate the data stream (see para [0059]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data annotating system of Cai with Monjas LLorente further with a request to annotate the second data stream of Zhang. A person of ordinary skill in the art would have been motivated to do this to exchange the documents or information (Zhang:[0011])

Claim 14 recites all the same elements of claim 3, but in computer product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 14.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2013/0110806A1), in view of Monjas Llorente (US 2015/0039635A1), in further view of Albornoz (US 2006/0101328 A1).

Regarding claim 4,
Cai and Monjas LLorente teach claim 1,
Cai teaches, further comprising receiving a third data stream from a third IoT entity in the network of connected entities, (see para [0029])


wherein determining the data annotation to be applied to the second data stream comprises automatically determining the data annotation to be applied to the second data stream based on the third data stream.

Albornoz further teaches, 
wherein determining the data annotation to be applied to the second data stream comprises automatically determining the data annotation to be applied to the second data stream based on the third data stream (see para [0049] a new type of system is created in which workflow process can be automatically attached to any objects that can annotated.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data annotating system of Cai with Monjas LLorente further with receiving a request to annotate the data stream from a third entity in the network of connected entities of Albornoz. A person of ordinary skill in the art would have been motivated to do this to annotate a data/document (Albornoz:[0046]).

Conclusion



Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Sm Islam/
Examiner, Art Unit 2457
Date: 3/24/2021
/UZMA ALAM/Primary Examiner, Art Unit 2457